 PAINTERS LOCAL 203Painters Local 203, International Brotherhood ofPainters and Allied Trades and E. O. BrunnerPlastering Company. Case 17-CD-222January 13, 1978DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by the E. O. Brunner PlasteringCompany, herein called the Employer, alleging thatPainters Local 203, International Brotherhood ofPainters and Allied Trades, herein called Respondentor Painters, had violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity withan object of forcing or requiring the Employer toassign certain work to its members rather than toemployees represented by Plasterers and CementMasons, Local No. 369, Operative Plasterers andCement Masons, International Association of theUnited States and Canada, herein called Plasterers.Pursuant to notice, a hearing was held beforeHearing Officer Jeffrey H. Lerer on April 19, 1977.All parties appeared and were afforded full opportu-nity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on theissues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations.Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer, a sole proprietorship with an office andplace of business in Springfield, Missouri, is engagedin business as a plastering contractor. During thepast year, the Employer purchased goods fromoutside the State having a value of $50,000. Theparties also stipulated, and we find, that the Employ-er is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and it will effectuatethe purposes of the Act to assert jurisdiction herein.234 NLRB No. 33II. THE LABOR OROANIZATIONS INVOLVEDThe parties stipulated, and we find, that thePainters and Plasterers are labor organizations with-in the meaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeThe work in dispute involves the taping of sheet-rock on drywall surfaces at the Carrington construc-tion project located at Southwest Missouri StateUniversity, Springfield, Missouri. The Employerassigned the work to his employees represented bythe Plasterers who perform other duties as well. TheEmployer has traditionally assigned such work to thePlasterers and, through his membership in theSpringfield Contractors Association, is signatory to acollective-bargaining agreement with the Plasterers.The Employer has no contract with the Painters andemploys none.On or about February 28, 1977, Jim Alderson,business representative of the Painters, telephonedDavid Hoke, president of Hoke Construction, thegeneral contractor, stating that Hoke was not em-ploying painters to perform the disputed work andthat he would do whatever was necessary to obtain it.The following day a picket appeared at the construc-tion project for approximately I hour, carrying a signwhich stated in essence that Brunner did not employPainters. Some electricians on the project honoredthe picket line. On March 3, two pickets appeared;one carpenter honored the picket line in the morning.That afternoon Alderson spoke with Hoke's laborersand four of them left work. On March 4, the picketreappeared and the project was shut down since thelaborers and all but two carpenters honored thepicket line. Ernest Brunner, Employer's president,called Alderson and asked how the dispute could beresolved. When Alderson said the taping was Paint-ers work Brunner replied that he would continue touse Plasterers. The two then arranged for a meetingon March 7. At the meeting Alderson again claimedthat the work belonged to the Painters and he wouldso inform the public. However, the picketing did notcontinue after March 4.B. The Work in DisputeThe work in dispute involves the taping of sheet-rock on drywall surfaces at the Carrington construc-tion project.C. The Contentions of the PartiesThe Employer contends that the work shouldcontinue to be assigned to his employees represented235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Plasterers. The Painters contends that theBoard is without jurisdiction to decide the disputesince the parties have agreed upon a voluntarymethod for adjustment. It further contends that thereis no reasonable cause to believe Section 8(b)(4)(D)has been violated because the picketing was informa-tional picketing. The Plasterers contends that theEmployer's assignment of the work should be up-held.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that (I) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and (2) the parties have not agreed upon amethod for the voluntary adjustment of the dispute.1. The record shows that Alderson claimed thework for the Painters and threatened to take whatev-er steps "necessary" to obtain it. After causing thejobsite to be picketed, Alderson, when asked byBrunner how the dispute could be resolved, againclaimed the work for the Painters. Finally, at theMarch 7 meeting Alderson continued to claim thework. These facts establish reasonable cause tobelieve that a purpose of the picketing was to forceassignment of the disputed work to the Painters,thereby violating Section 8(b)(4)(D).2. At the hearing all parties stipulated that thereexisted no agreed-upon method for voluntary adjust-ment of the dispute. However, the Painters nowcontends that an agreed-upon method does exist andI Local 338, United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States and Canada, A FL-CIO(Associated Underground Contractors, Inc.), 175 N LRB 540 (1969).2 It is clear that this provision refers to the IJDB and not to itspredecessor the National Joint Board, since the contract is effective fromJune 1, 1974, to June 1, 1977, and the IJDB was established on June I, 1973.Sheet Metal Workers International Association, AFL-CIO and Local UnionNo. 418, Sheet Metal Workers International Association, AFL-CIO (Youngthat the parties are therefore bound to submit thisjurisdictional dispute to the Impartial JurisdictionalDisputes Board for the Construction Industry (hereinIJDB) for determination.1We agree.The Employer, as a member of the SpringfieldContractors Association, is bound by that organiza-tion's collective-bargaining agreement with the Plast-erers, which under article II, section 2, provides:In the event of a jurisdictional dispute whicharises among two or more crafts, such disputesshall be resolved in accordance with the rulesestablished by the National Joint Board forSettlement of Jurisdictional Disputes.2Thus, the Employer and the Plasterers have agreedto resolve their jurisdictional disputes in the mannerprovided by the IJDB. The Painters and the Plaster-ers are members of the Building and ConstructionTrades Department, AFL-CIO, and as membersthey are signatory to the agreement creating theIJDB and are bound to abide by its rules andprocedures for the settlement of jurisdictional dis-putes.3Since all parties are bound to submit thisdispute to the IJDB,4we shall quash the notice ofhearing issued herein.ORDERIt is hereby ordered that the notice of hearingissued in this proceeding be, and it hereby is,quashed.Plumbing & Supply, Inc.), 209 NLRB 1177 (1974); Pipefitters, Local No. 195,United Association of Journeymen & Apprentices of the Plumbing andPipefitting Industry of the United States and Canada (Cleveland WreckingCompany), 218 NLRB 172 (1975).3 Local Union No. 70, International Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO (F W Owens and Associates, Inc.), 205NLRB 1171 (1973); Pipefitters Local No. 195, supra.4 Pipefitters Local No. 195, supra.236